United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 1, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-60846
                           Summary Calendar


YVETTE KABEYA,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76-802-732
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Yvette Kabeya petitions for review of an order of the Board

of Immigration Appeals (“BIA”) affirming the immigration judge’s

(“IJ’s”) decision to deny her application for asylum and

withholding of removal.    Kabeya also moves this court to stay the

final order of removal that has been entered against her.         Kabeya

argues that the BIA erred by affirming the IJ’s determination

that she was not credible and thus had not shown that she was

entitled to asylum.    The IJ’s credibility determination was based


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60846
                                 -2-

on inconsistencies among Kabeya’s statements and testimony, her

failure to provide detail with respect to certain portions of her

testimony, her failure to provide corroborating documentary

evidence, and the implausible nature of her account.

     This court will uphold the factual finding that an alien is

not eligible for asylum if that finding is supported by

substantial evidence.    Chun v. INS, 40 F.3d 76, 78-79 (5th Cir.

1994).   The substantial-evidence standard requires that the IJ’s

decision be based on the evidence presented and that the decision

be substantially reasonable.    Carbajal-Gonzalez v. INS, 78 F.3d

194, 197 (5th Cir. 1996).   The IJ’s decision is supported by

substantial evidence, and the record does not compel a contrary

conclusion.   Id.   Accordingly, Kabeya’s petition for review and

motion for stay of removal are DENIED.